Citation Nr: 1436606	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for an anxiety disorder.  

3.  Entitlement to service connection for a sleep disorder.  

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The February 2010 rating decision granted service connection for bilateral hearing loss and evaluated it as noncompensably disabling from October 22, 2008, and the September 2010 rating decision denied service connection for an anxiety disorder, a sleep disorder and headaches.  

A hearing was held in December 2011 at the Honolulu, Hawaii RO before a Decision Review Officer (DRO).  The Veteran testified at this hearing, and a transcript of the testimony is in the claims file.

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled for July 9, 2012.  However, the record shows that the Veteran cancelled his hearing request on the day of the hearing.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

(The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the remand that follows the decision below.)



FINDING OF FACT

Prior to the promulgation of a decision on appeal, VA received notification from the Veteran's representative to the effect that the Veteran no longer intended to appeal his claims of service connection for an anxiety disorder, a sleep disorder, and headaches.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of claims of service connection for an anxiety disorder, a sleep disorder, and headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).  

As previously noted, a September 2010 rating decision denied service connection for an anxiety disorder, a sleep disorder and headaches.  In his September 2010 notice of disagreement (NOD), the Veteran disagreed with the RO's denial of these claims, and in February 2012, he perfected a timely appeal with respect to these issues and requested a hearing before a Veterans Law Judge.  

Thereafter, in statement received at the RO on April 2012, the Veteran, through his representative, expressed his desire to withdraw from appellate review his appeal for service connection for an anxiety disorder, a sleep disorder, and headaches.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2013).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


ORDER

The appeal of a claim of service connection for a sleep disorder is dismissed.  

The appeal of a claim of service connection for an anxiety disorder is dismissed.  

The appeal of a claim of service connection for headaches is dismissed.  


REMAND

The Veteran contends that his service-connected hearing loss is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim is required to allow for further development of the record.  

The Veteran was most recently afforded a VA examination in January 2012.  On examination, the audiological evaluation revealed right ear puretone thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 35, 35, 55, 55 and 65, respectively.  For the left ear, puretone thresholds in the same frequencies were recorded as 35, 30, 30, 40 and 40.  In a May 2014 Informal Hearing Presentation (IHP), the Veteran, through his representative, stated that his hearing acuity had continued to worsen, and asserted that he was entitled to an increased evaluation for his bilateral hearing loss.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, another examination is required.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions, and given that the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the agency of original jurisdiction (AOJ) must afford the Veteran another audiological examination to determine the current severity of his service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's service-connected hearing loss from the Honolulu VA Medical and Regional Office Center (VAMROC) dated from March 2010 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Thereafter, schedule the Veteran for a VA audiological examination to ascertain the severity of his bilateral hearing loss.  Audiometric testing should be done, and speech discrimination testing should be performed by use of the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's bilateral hearing loss has on his ability to work and his daily activities.  In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  

3.  Following completion of the above, re-adjudicate the issue on appeal.  The originating agency should also consider whether the claims file should be referred to the Director of Compensation to determine if the Veteran is entitled to an extra-schedular rating for any single service-connected disability or due to the collective impact of all service-connected disabilities.  If the issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


